
	
		II
		109th CONGRESS
		2d Session
		S. 3564
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2006
			Mr. Santorum (for
			 himself, Mr. Talent, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for comprehensive border security and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Border Security First Act of
			 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Reference to the Immigration and Nationality
				Act.
					Sec. 3. Definitions.
					Sec. 4. Severability.
					TITLE I—Border Enforcement
					Subtitle A—Assets for Controlling United States
				Borders
					Sec. 101. Enforcement personnel.
					Sec. 102. Technological assets.
					Sec. 103. Infrastructure.
					Sec. 104. Border patrol checkpoints.
					Sec. 105. Ports of entry.
					Sec. 106. Construction of strategic border fencing and vehicle
				barriers.
					Subtitle B—Border Security Plans, Strategies, and
				Reports
					Sec. 111. Surveillance plan.
					Sec. 112. National Strategy for Border Security.
					Sec. 113. Reports on improving the exchange of information on
				North American security.
					Sec. 114. Improving the security of Mexico’s southern
				border.
					Sec. 115. Combating human smuggling.
					Sec. 116. Deaths at United States-Mexico border.
					Subtitle C—Other Border Security Initiatives
					Sec. 121. Biometric data enhancements.
					Sec. 122. Secure communication.
					Sec. 123. Border patrol training capacity review.
					Sec. 124. US-VISIT system.
					Sec. 125. Document fraud detection.
					Sec. 126. Improved document integrity.
					Sec. 127. Cancellation of visas.
					Sec. 128. Biometric entry-exit system.
					Sec. 129. Border study.
					Sec. 130. Secure Border Initiative financial
				accountability.
					Sec. 131. Mandatory detention for aliens apprehended at or
				between ports of entry.
					Sec. 132. Evasion of inspection or violation of arrival,
				reporting, entry, or clearance requirements.
					Sec. 133. Temporary National Guard support for securing the
				southern land border of the United States.
					Sec. 134. Report on incentives to encourage certain members and
				former Members of the Armed Forces to serve in the Bureau of Customs and Border
				Protection.
					Subtitle D—Border Tunnel Prevention Act
					Sec. 141. Short title.
					Sec. 142. Construction of border tunnel or passage.
					Sec. 143. Directive to the United States Sentencing
				Commission.
					Subtitle E—Rapid Response Measures
					Sec. 151. Deployment of border patrol agents.
					Sec. 152. Border patrol major assets.
					Sec. 153. Electronic equipment.
					Sec. 154. Personal equipment.
					Sec. 155. Authorization of appropriations.
					TITLE II—Border Law Enforcement Relief
					Subtitle A—Border Law Enforcement Relief Act
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Border relief grant program.
					Sec. 204. Enforcement of Federal immigration law.
					Subtitle B—Additional Law Enforcement Relief
					Sec. 211. State criminal alien assistance program.
					Sec. 212. Transportation and processing of illegal aliens
				apprehended by State and local law enforcement officers.
					Sec. 213. Expedited removal of criminal aliens.
					Sec. 214. Increase of Federal detention space and the
				utilization of facilities identified for closure as a result of the Defense
				Base Closure Realignment Act of 1990.
					Sec. 215. Northern Border Prosecution Initiative.
					Sec. 216. Southwest Border Prosecution Initiative.
					Sec. 217. Law enforcement authority of States and political
				subdivisions and transfer of aliens to Federal custody.
					TITLE III—Border infrastructure and technology
				modernization
					Subtitle A—Border Infrastructure and Technology Modernization
				Act
					Sec. 301. Short title.
					Sec. 302. Definitions.
					Sec. 303. Port of Entry Infrastructure Assessment
				Study.
					Sec. 304. National Land Border Security Plan.
					Sec. 305. Expansion of commerce security programs.
					Sec. 306. Port of entry technology demonstration
				program.
					Sec. 307. Authorization of appropriations.
					Subtitle B—Additional infrastructure elements
					Sec. 311. Surveillance technologies programs.
					Sec. 312. Border security on certain Federal land.
					Sec. 313. Unmanned aerial vehicles.
				
			2.Reference to the
			 Immigration and Nationality ActExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.).
		3.DefinitionsIn this Act:
			(1)DepartmentExcept
			 as otherwise provided, the term Department means the Department of
			 Homeland Security.
			(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Homeland Security.
			4.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be invalid for any reason, the remainder of
			 this Act, the amendments made by this Act, and the application of the
			 provisions of such to any other person or circumstance shall not be affected by
			 such holding.
		IBorder
			 Enforcement
			AAssets for
			 Controlling United States Borders
				101.Enforcement
			 personnel
					(a)Additional
			 personnel
						(1)Port of entry
			 inspectorsIn each of the fiscal years 2007 through 2011, the
			 Secretary shall, subject to the availability of appropriations, increase by not
			 less than 500 the number of positions for full-time active duty port of entry
			 inspectors and provide appropriate training, equipment, and support to such
			 additional inspectors.
						(2)Investigative
			 personnel
							(A)Immigration and
			 customs enforcement investigatorsSection 5203 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;
			 118 Stat. 3734) is amended by striking 800 and inserting
			 1000.
							(B)Additional
			 personnelIn addition to the positions authorized under section
			 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004, as
			 amended by subparagraph (A), during each of the fiscal years 2007 through 2011,
			 the Secretary shall, subject to the availability of appropriations, increase by
			 not less than 200 the number of positions for personnel within the Department
			 assigned to investigate alien smuggling.
							(3)Deputy united
			 states marshalsIn each of the fiscal years 2007 through 2011,
			 the Attorney General shall, subject to the availability of appropriations,
			 increase by not less than 50 the number of positions for full-time active duty
			 Deputy United States Marshals that investigate criminal matters related to
			 immigration.
						(4)Recruitment of
			 former military personnel
							(A)In
			 generalThe Commissioner of United States Customs and Border
			 Protection, in conjunction with the Secretary of Defense or a designee of the
			 Secretary of Defense, shall establish a program to actively recruit members of
			 the Army, Navy, Air Force, Marine Corps, and Coast Guard who have elected to
			 separate from active duty.
							(B)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Commissioner shall submit a report on the implementation of the recruitment
			 program established pursuant to subparagraph (A) to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives.
							(b)Authorization
			 of Appropriations
						(1)Port of entry
			 inspectorsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of the fiscal years 2007
			 through 2011 to carry out subsection (a)(1).
						(2)Deputy united
			 states marshalsThere are authorized to be appropriated to the
			 Attorney General such sums as may be necessary for each of the fiscal years
			 2007 through 2011 to carry out subsection (a)(3).
						(3)Border patrol
			 agentsSection 5202 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (118 Stat. 3734) is amended to read as follows:
							
								5202.Increase in
				Full-Time border patrol agents
									(a)Annual
				IncreasesThe Secretary of Homeland Security shall, subject to
				the availability of appropriations for such purpose, increase the number of
				positions for full-time active-duty border patrol agents within the Department
				of Homeland Security (above the number of such positions for which funds were
				appropriated for the preceding fiscal year), by—
										(1)2,000 in fiscal
				year 2006;
										(2)2,400 in fiscal
				year 2007;
										(3)2,400 in fiscal
				year 2008;
										(4)2,400 in fiscal
				year 2009;
										(5)2,400 in fiscal
				year 2010; and
										(6)2,400 in fiscal
				year 2011.
										(b)Northern
				BorderIn each of the fiscal years 2006 through 2011, in addition
				to the border patrol agents assigned along the northern border of the United
				States during the previous fiscal year, the Secretary shall assign a number of
				border patrol agents equal to not less than 20 percent of the net increase in
				border patrol agents during each such fiscal year.
									(c)Authorization
				of AppropriationsThere are authorized to be appropriated such
				sums as may be necessary for each of fiscal years 2007 through 2011 to carry
				out this
				section.
									.
						102.Technological
			 assets
					(a)AcquisitionSubject
			 to the availability of appropriations, the Secretary shall procure additional
			 unmanned aerial vehicles, cameras, poles, sensors, and other technologies
			 necessary to achieve operational control of the international borders of the
			 United States and to establish a security perimeter known as a virtual
			 fence along such international borders to provide a barrier to illegal
			 immigration.
					(b)Increased
			 Availability of EquipmentThe Secretary and the Secretary of
			 Defense shall develop and implement a plan to use authorities provided to the
			 Secretary of Defense under chapter 18 of title 10, United States Code, to
			 increase the availability and use of Department of Defense equipment, including
			 unmanned aerial vehicles, tethered aerostat radars, and other surveillance
			 equipment, to assist the Secretary in carrying out surveillance activities
			 conducted at or near the international land borders of the United States to
			 prevent illegal immigration.
					(c)ReportNot
			 later than 6 months after the date of enactment of this Act, the Secretary and
			 the Secretary of Defense shall submit to Congress a report that
			 contains—
						(1)a description of
			 the current use of Department of Defense equipment to assist the Secretary in
			 carrying out surveillance of the international land borders of the United
			 States and assessment of the risks to citizens of the United States and foreign
			 policy interests associated with the use of such equipment;
						(2)the plan
			 developed under subsection (b) to increase the use of Department of Defense
			 equipment to assist such surveillance activities; and
						(3)a description of
			 the types of equipment and other support to be provided by the Secretary of
			 Defense under such plan during the 1-year period beginning on the date of the
			 submission of the report.
						(d)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of the fiscal years 2007
			 through 2011 to carry out subsection (a).
					(e)Unmanned Aerial
			 Vehicle Pilot ProgramDuring the 1-year period beginning on the
			 date on which the report is submitted under subsection (c), the Secretary shall
			 conduct a pilot program to test unmanned aerial vehicles for border
			 surveillance along the international border between Canada and the United
			 States.
					(f)ConstructionNothing
			 in this section may be construed as altering or amending the prohibition on the
			 use of any part of the Army or the Air Force as a posse comitatus under section
			 1385 of title 18, United States Code.
					103.Infrastructure
					(a)Construction of
			 Border Control FacilitiesSubject to the availability of
			 appropriations, the Secretary shall construct all-weather roads and acquire
			 additional vehicle barriers and facilities necessary to achieve operational
			 control of the international borders of the United States.
					(b)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of the fiscal years 2007
			 through 2011 to carry out subsection (a).
					104.Border patrol
			 checkpointsThe Secretary may
			 maintain temporary or permanent checkpoints on roadways in border patrol
			 sectors that are located in proximity to the international border between the
			 United States and Mexico.
				105.Ports of
			 entryThe Secretary is
			 authorized to—
					(1)construct
			 additional ports of entry along the international land borders of the United
			 States, at locations to be determined by the Secretary; and
					(2)make necessary
			 improvements to the ports of entry in existence on the date of the enactment of
			 this Act.
					106.Construction
			 of strategic border fencing and vehicle barriers
					(a)Tucson
			 SectorThe Secretary shall—
						(1)replace all aged,
			 deteriorating, or damaged primary fencing in the Tucson Sector located
			 proximate to population centers in Douglas, Nogales, Naco, and Lukeville,
			 Arizona with double- or triple-layered fencing running parallel to the
			 international border between the United States and Mexico;
						(2)extend the
			 double- or triple-layered fencing for a distance of not less than 2 miles
			 beyond urban areas, except that the double- or triple-layered fence shall
			 extend west of Naco, Arizona, for a distance of 10 miles; and
						(3)construct not
			 less than 150 miles of vehicle barriers and all-weather roads in the Tucson
			 Sector running parallel to the international border between the United States
			 and Mexico in areas that are known transit points for illegal cross-border
			 traffic.
						(b)Yuma
			 SectorThe Secretary shall—
						(1)replace all aged,
			 deteriorating, or damaged primary fencing in the Yuma Sector located proximate
			 to population centers in Yuma, Somerton, and San Luis, Arizona with double- or
			 triple-layered fencing running parallel to the international border between the
			 United States and Mexico;
						(2)extend the
			 double- or triple-layered fencing for a distance of not less than 2 miles
			 beyond urban areas in the Yuma Sector; and
						(3)construct not
			 less than 50 miles of vehicle barriers and all-weather roads in the Yuma Sector
			 running parallel to the international border between the United States and
			 Mexico in areas that are known transit points for illegal cross-border
			 traffic.
						(c)Other High
			 Trafficked AreasThe Secretary shall construct not less than 370
			 miles of triple-layered fencing which may include portions already constructed
			 in San Diego Tucson and Yuma Sectors, and 500 miles of vehicle barriers in
			 other areas along the southwest border that the Secretary determines are areas
			 that are most often used by smugglers and illegal aliens attempting to gain
			 illegal entry into the United States.
					(d)Construction
			 DeadlineThe Secretary shall immediately commence construction of
			 the fencing, barriers, and roads described in subsections (a), (b), and (c) and
			 shall complete such construction not later than 2 years after the date of the
			 enactment of this Act.
					(e)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives that describes the
			 progress that has been made in constructing the fencing, barriers, and roads
			 described in subsections (a), (b), and (c).
					(f)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
					BBorder Security
			 Plans, Strategies, and Reports
				111.Surveillance
			 plan
					(a)Requirement for
			 PlanThe Secretary shall develop a comprehensive plan for the
			 systematic surveillance of the international land and maritime borders of the
			 United States.
					(b)ContentThe
			 plan required by subsection (a) shall include the following:
						(1)An assessment of
			 existing technologies employed on the international land and maritime borders
			 of the United States.
						(2)A description of
			 the compatibility of new surveillance technologies with surveillance
			 technologies in use by the Secretary on the date of the enactment of this
			 Act.
						(3)A description of
			 how the Commissioner of the United States Customs and Border Protection of the
			 Department is working, or is expected to work, with the Under Secretary for
			 Science and Technology of the Department to identify and test surveillance
			 technology.
						(4)A description of
			 the specific surveillance technology to be deployed.
						(5)Identification of
			 any obstacles that may impede such deployment.
						(6)A detailed
			 estimate of all costs associated with such deployment and with continued
			 maintenance of such technologies.
						(7)A description of
			 how the Secretary is working with the Administrator of the Federal Aviation
			 Administration on safety and airspace control issues associated with the use of
			 unmanned aerial vehicles.
						(c)Submission to
			 CongressNot later than 6 months after the date of the enactment
			 of this Act, the Secretary shall submit to Congress the plan required by this
			 section.
					112.National
			 Strategy for Border Security
					(a)Requirement for
			 StrategyThe Secretary, in consultation with the heads of other
			 appropriate Federal agencies, shall develop a National Strategy for Border
			 Security that describes actions to be carried out to achieve operational
			 control over all ports of entry into the United States and the international
			 land and maritime borders of the United States.
					(b)ContentThe
			 National Strategy for Border Security shall include the following:
						(1)The
			 implementation schedule for the comprehensive plan for systematic surveillance
			 described in section 111.
						(2)An assessment of
			 the threat posed by terrorists and terrorist groups that may try to infiltrate
			 the United States at locations along the international land and maritime
			 borders of the United States.
						(3)A risk assessment
			 for all United States ports of entry and all portions of the international land
			 and maritime borders of the United States that includes a description of
			 activities being undertaken—
							(A)to prevent the
			 entry of terrorists, other unlawful aliens, instruments of terrorism,
			 narcotics, and other contraband into the United States; and
							(B)to protect
			 critical infrastructure at or near such ports of entry or borders.
							(4)An assessment of
			 the legal requirements that prevent achieving and maintaining operational
			 control over the entire international land and maritime borders of the United
			 States.
						(5)An assessment of
			 the most appropriate, practical, and cost-effective means of defending the
			 international land and maritime borders of the United States against threats to
			 security and illegal transit, including intelligence capacities, technology,
			 equipment, personnel, and training needed to address security
			 vulnerabilities.
						(6)An assessment of
			 staffing needs for all border security functions, taking into account threat
			 and vulnerability information pertaining to the borders and the impact of new
			 security programs, policies, and technologies.
						(7)A description of
			 the border security roles and missions of Federal, State, regional, local, and
			 tribal authorities, and recommendations regarding actions the Secretary can
			 carry out to improve coordination with such authorities to enable border
			 security and enforcement activities to be carried out in a more efficient and
			 effective manner.
						(8)An assessment of
			 existing efforts and technologies used for border security and the effect of
			 the use of such efforts and technologies on civil rights, personal property
			 rights, privacy rights, and civil liberties, including an assessment of efforts
			 to take into account asylum seekers, trafficking victims, unaccompanied minor
			 aliens, and other vulnerable populations.
						(9)A prioritized
			 list of research and development objectives to enhance the security of the
			 international land and maritime borders of the United States.
						(10)A description of
			 ways to ensure that the free flow of travel and commerce is not diminished by
			 efforts, activities, and programs aimed at securing the international land and
			 maritime borders of the United States.
						(11)An assessment of
			 additional detention facilities and beds that are needed to detain unlawful
			 aliens apprehended at United States ports of entry or along the international
			 land borders of the United States.
						(12)A description of
			 the performance metrics to be used to ensure accountability by the bureaus of
			 the Department in implementing such Strategy.
						(13)A schedule for
			 the implementation of the security measures described in such Strategy,
			 including a prioritization of security measures, realistic deadlines for
			 addressing the security and enforcement needs, an estimate of the resources
			 needed to carry out such measures, and a description of how such resources
			 should be allocated.
						(c)ConsultationIn
			 developing the National Strategy for Border Security, the Secretary shall
			 consult with representatives of—
						(1)State, local, and
			 tribal authorities with responsibility for locations along the international
			 land and maritime borders of the United States; and
						(2)appropriate
			 private sector entities, nongovernmental organizations, and affected
			 communities that have expertise in areas related to border security.
						(d)CoordinationThe
			 National Strategy for Border Security shall be consistent with the National
			 Strategy for Maritime Security developed pursuant to Homeland Security
			 Presidential Directive 13, dated December 21, 2004.
					(e)Submission to
			 Congress
						(1)StrategyNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit to Congress the National Strategy for Border Security.
						(2)UpdatesThe
			 Secretary shall submit to Congress any update of such Strategy that the
			 Secretary determines is necessary, not later than 30 days after such update is
			 developed.
						(f)Immediate
			 actionNothing in this section or section 111 may be construed to
			 relieve the Secretary of the responsibility to take all actions necessary and
			 appropriate to achieve and maintain operational control over the entire
			 international land and maritime borders of the United States.
					113.Reports on
			 improving the exchange of information on North American security
					(a)Requirement for
			 ReportsNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of State, in coordination with
			 the Secretary and the heads of other appropriate Federal agencies, shall submit
			 to Congress a report on improving the exchange of information related to the
			 security of North America.
					(b)ContentsEach
			 report submitted under subsection (a) shall contain a description of the
			 following:
						(1)Security
			 clearances and document integrityThe progress made toward the
			 development of common enrollment, security, technical, and biometric standards
			 for the issuance, authentication, validation, and repudiation of secure
			 documents, including—
							(A)technical and
			 biometric standards based on best practices and consistent with international
			 standards for the issuance, authentication, validation, and repudiation of
			 travel documents, including—
								(i)passports;
								(ii)visas;
			 and
								(iii)permanent
			 resident cards;
								(B)working with
			 Canada and Mexico to encourage foreign governments to enact laws to combat
			 alien smuggling and trafficking, and laws to forbid the use and manufacture of
			 fraudulent travel documents and to promote information sharing;
							(C)applying the
			 necessary pressures and support to ensure that other countries meet proper
			 travel document standards and are committed to travel document verification
			 before the citizens of such countries travel internationally, including travel
			 by such citizens to the United States; and
							(D)providing
			 technical assistance for the development and maintenance of a national database
			 built upon identified best practices for biometrics associated with visa and
			 travel documents.
							(2)Immigration and
			 visa managementThe progress of efforts to share information
			 regarding high-risk individuals who may attempt to enter Canada, Mexico, or the
			 United States, including the progress made—
							(A)in implementing
			 the Statement of Mutual Understanding on Information Sharing, signed by Canada
			 and the United States in February 2003; and
							(B)in identifying
			 trends related to immigration fraud, including asylum and document fraud, and
			 to analyze such trends.
							(3)Visa policy
			 coordination and immigration securityThe progress made by
			 Canada, Mexico, and the United States to enhance the security of North America
			 by cooperating on visa policy and identifying best practices regarding
			 immigration security, including the progress made—
							(A)in enhancing
			 consultation among officials who issue visas at the consulates or embassies of
			 Canada, Mexico, or the United States throughout the world to share information,
			 trends, and best practices on visa flows;
							(B)in comparing the
			 procedures and policies of Canada and the United States related to visitor visa
			 processing, including—
								(i)application
			 process;
								(ii)interview
			 policy;
								(iii)general
			 screening procedures;
								(iv)visa
			 validity;
								(v)quality control
			 measures; and
								(vi)access to appeal
			 or review;
								(C)in exploring
			 methods for Canada, Mexico, and the United States to waive visa requirements
			 for nationals and citizens of the same foreign countries;
							(D)in providing
			 technical assistance for the development and maintenance of a national database
			 built upon identified best practices for biometrics associated with immigration
			 violators;
							(E)in developing and
			 implementing an immigration security strategy for North America that works
			 toward the development of a common security perimeter by enhancing technical
			 assistance for programs and systems to support advanced automated reporting and
			 risk targeting of international passengers;
							(F)in sharing
			 information on lost and stolen passports on a real-time basis among immigration
			 or law enforcement officials of Canada, Mexico, and the United States;
			 and
							(G)in collecting 10
			 fingerprints from each individual who applies for a visa.
							(4)North american
			 visitor overstay programThe progress made by Canada and the
			 United States in implementing parallel entry-exit tracking systems that, while
			 respecting the privacy laws of both countries, share information regarding
			 third country nationals who have overstayed their period of authorized
			 admission in either Canada or the United States.
						(5)Terrorist watch
			 listsThe progress made in enhancing the capacity of the United
			 States to combat terrorism through the coordination of counterterrorism
			 efforts, including the progress made—
							(A)in developing and
			 implementing bilateral agreements between Canada and the United States and
			 between Mexico and the United States to govern the sharing of terrorist watch
			 list data and to comprehensively enumerate the uses of such data by the
			 governments of each country;
							(B)in establishing
			 appropriate linkages among Canada, Mexico, and the United States Terrorist
			 Screening Center; and
							(C)in exploring with
			 foreign governments the establishment of a multilateral watch list mechanism
			 that would facilitate direct coordination between the country that identifies
			 an individual as an individual included on a watch list, and the country that
			 owns such list, including procedures that satisfy the security concerns and are
			 consistent with the privacy and other laws of each participating
			 country.
							(6)Money
			 laundering, currency smuggling, and alien smugglingThe progress
			 made in improving information sharing and law enforcement cooperation in
			 combating organized crime, including the progress made—
							(A)in combating
			 currency smuggling, money laundering, alien smuggling, and trafficking in
			 alcohol, firearms, and explosives;
							(B)in implementing
			 the agreement between Canada and the United States known as the Firearms
			 Trafficking Action Plan;
							(C)in determining
			 the feasibility of formulating a firearms trafficking action plan between
			 Mexico and the United States;
							(D)in developing a
			 joint threat assessment on organized crime between Canada and the United
			 States;
							(E)in determining
			 the feasibility of formulating a joint threat assessment on organized crime
			 between Mexico and the United States;
							(F)in developing
			 mechanisms to exchange information on findings, seizures, and capture of
			 individuals transporting undeclared currency; and
							(G)in developing and
			 implementing a plan to combat the transnational threat of illegal drug
			 trafficking.
							(7)Law enforcement
			 cooperationThe progress made in enhancing law enforcement
			 cooperation among Canada, Mexico, and the United States through enhanced
			 technical assistance for the development and maintenance of a national database
			 built upon identified best practices for biometrics associated with known and
			 suspected criminals or terrorists, including exploring the formation of law
			 enforcement teams that include personnel from the United States and Mexico, and
			 appropriate procedures for such teams.
						114.Improving the
			 security of Mexico’s southern border
					(a)Technical
			 AssistanceThe Secretary of State, in coordination with the
			 Secretary, shall work to cooperate with the head of Foreign Affairs Canada and
			 the appropriate officials of the Government of Mexico to establish a
			 program—
						(1)to assess the
			 specific needs of Guatemala and Belize in maintaining the security of the
			 international borders of such countries;
						(2)to use the
			 assessment made under paragraph (1) to determine the financial and technical
			 support needed by Guatemala and Belize from Canada, Mexico, and the United
			 States to meet such needs;
						(3)to provide
			 technical assistance to Guatemala and Belize to promote issuance of secure
			 passports and travel documents by such countries; and
						(4)to encourage
			 Guatemala and Belize—
							(A)to control alien
			 smuggling and trafficking;
							(B)to prevent the
			 use and manufacture of fraudulent travel documents; and
							(C)to share relevant
			 information with Mexico, Canada, and the United States.
							(b)Border Security
			 for Belize, Guatemala, and MexicoThe Secretary, in consultation
			 with the Secretary of State, shall work to cooperate—
						(1)with the
			 appropriate officials of the Government of Guatemala and the Government of
			 Belize to provide law enforcement assistance to Guatemala and Belize that
			 specifically addresses immigration issues to increase the ability of the
			 Government of Guatemala to dismantle human smuggling organizations and gain
			 additional control over the international border between Guatemala and Belize;
			 and
						(2)with the
			 appropriate officials of the Government of Belize, the Government of Guatemala,
			 the Government of Mexico, and the governments of neighboring contiguous
			 countries to establish a program to provide needed equipment, technical
			 assistance, and vehicles to manage, regulate, and patrol the international
			 borders between Mexico and Guatemala and between Mexico and Belize.
						(c)Tracking
			 Central American GangsThe Secretary of State, in coordination
			 with the Secretary and the Director of the Federal Bureau of Investigation,
			 shall work to cooperate with the appropriate officials of the Government of
			 Mexico, the Government of Guatemala, the Government of Belize, and the
			 governments of other Central American countries—
						(1)to assess the
			 direct and indirect impact on the United States and Central America of
			 deporting violent criminal aliens;
						(2)to establish a
			 program and database to track individuals involved in Central American gang
			 activities;
						(3)to develop a
			 mechanism that is acceptable to the governments of Belize, Guatemala, Mexico,
			 the United States, and other appropriate countries to notify such a government
			 if an individual suspected of gang activity will be deported to that country
			 prior to the deportation and to provide support for the reintegration of such
			 deportees into that country; and
						(4)to develop an
			 agreement to share all relevant information related to individuals connected
			 with Central American gangs.
						(d)Limitations on
			 AssistanceAny funds made available to carry out this section
			 shall be subject to the limitations contained in section 551 of the Foreign
			 Operations, Export Financing, and Related Programs Appropriations Act of 2006
			 (Public Law 109–102; 119 Stat. 2218).
					115.Combating
			 human smuggling
					(a)Requirement for
			 PlanThe Secretary shall develop and implement a plan to improve
			 coordination between the Bureau of Immigration and Customs Enforcement and the
			 Bureau of Customs and Border Protection of the Department and any other
			 Federal, State, local, or tribal authorities, as determined appropriate by the
			 Secretary, to improve coordination efforts to combat human smuggling.
					(b)ContentIn
			 developing the plan required by subsection (a), the Secretary shall
			 consider—
						(1)the
			 interoperability of databases utilized to prevent human smuggling;
						(2)adequate and
			 effective personnel training;
						(3)methods and
			 programs to effectively target networks that engage in such smuggling;
						(4)effective
			 utilization of—
							(A)visas for victims
			 of trafficking and other crimes; and
							(B)investigatory
			 techniques, equipment, and procedures that prevent, detect, and prosecute
			 international money laundering and other operations that are utilized in
			 smuggling;
							(5)joint measures
			 with the Secretary of State to enhance intelligence sharing and cooperation
			 with foreign governments whose citizens are preyed on by human smugglers;
			 and
						(6)other measures
			 that the Secretary considers appropriate to combat human smuggling.
						(c)ReportNot
			 later than 1 year after implementing the plan described in subsection (a), the
			 Secretary shall submit to Congress a report on such plan, including any
			 recommendations for legislative action to improve efforts to combating human
			 smuggling.
					(d)Savings
			 ProvisionNothing in this section may be construed to provide
			 additional authority to any State or local entity to enforce Federal
			 immigration laws.
					116.Deaths at
			 United States-Mexico border
					(a)Collection of
			 StatisticsThe Commissioner of the Bureau of Customs and Border
			 Protection shall collect statistics relating to deaths occurring at the border
			 between the United States and Mexico, including—
						(1)the causes of the
			 deaths; and
						(2)the total number
			 of deaths.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Commissioner of the Bureau of Customs and Border Protection
			 shall submit to the Secretary a report that—
						(1)analyzes trends
			 with respect to the statistics collected under subsection (a) during the
			 preceding year; and
						(2)recommends
			 actions to reduce the deaths described in subsection (a).
						COther Border
			 Security Initiatives
				121.Biometric data
			 enhancementsNot later than
			 October 1, 2007, the Secretary shall—
					(1)in consultation
			 with the Attorney General, enhance connectivity between the Automated Biometric
			 Fingerprint Identification System (IDENT) of the Department and the Integrated
			 Automated Fingerprint Identification System (IAFIS) of the Federal Bureau of
			 Investigation to ensure more expeditious data searches; and
					(2)in consultation
			 with the Secretary of State, collect all fingerprints from each alien required
			 to provide fingerprints during the alien’s initial enrollment in the integrated
			 entry and exit data system described in section 110 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a).
					122.Secure
			 communicationThe Secretary
			 shall, as expeditiously as practicable, develop and implement a plan to improve
			 the use of satellite communications and other technologies to ensure clear and
			 secure 2-way communication capabilities—
					(1)among all border
			 patrol agents conducting operations between ports of entry;
					(2)between border
			 patrol agents and their respective border patrol stations;
					(3)between border
			 patrol agents and residents in remote areas along the international land
			 borders of the United States; and
					(4)between all
			 appropriate border security agencies of the Department and State, local, and
			 tribal law enforcement agencies.
					123.Border patrol
			 training capacity review
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a review of the basic training provided to border patrol agents by the
			 Secretary to ensure that such training is provided as efficiently and
			 cost-effectively as possible.
					(b)Components of
			 ReviewThe review under subsection (a) shall include the
			 following components:
						(1)An evaluation of
			 the length and content of the basic training curriculum provided to new border
			 patrol agents by the Federal Law Enforcement Training Center, including a
			 description of how such curriculum has changed since September 11, 2001, and an
			 evaluation of language and cultural diversity training programs provided within
			 such curriculum.
						(2)A review and a
			 detailed breakdown of the costs incurred by the Bureau of Customs and Border
			 Protection and the Federal Law Enforcement Training Center to train 1 new
			 border patrol agent.
						(3)A comparison,
			 based on the review and breakdown under paragraph (2), of the costs,
			 effectiveness, scope, and quality, including geographic characteristics, with
			 other similar training programs provided by State and local agencies, nonprofit
			 organizations, universities, and the private sector.
						(4)An evaluation of
			 whether utilizing comparable non-Federal training programs, proficiency
			 testing, and long-distance learning programs may affect—
							(A)the
			 cost-effectiveness of increasing the number of border patrol agents trained per
			 year;
							(B)the per agent
			 costs of basic training; and
							(C)the scope and
			 quality of basic training needed to fulfill the mission and duties of a border
			 patrol agent.
							124.US–VISIT
			 systemNot later than 6 months
			 after the date of the enactment of this Act, the Secretary, in consultation
			 with the heads of other appropriate Federal agencies, shall submit to Congress
			 a schedule for—
					(1)equipping all
			 land border ports of entry of the United States with the U.S.-Visitor and
			 Immigrant Status Indicator Technology (US–VISIT) system implemented under
			 section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act
			 of 1996 (8 U.S.C. 1365a);
					(2)developing and
			 deploying at such ports of entry the exit component of the US–VISIT system;
			 and
					(3)making
			 interoperable all immigration screening systems operated by the
			 Secretary.
					125.Document fraud
			 detection
					(a)TrainingSubject
			 to the availability of appropriations, the Secretary shall provide all Customs
			 and Border Protection officers with training in identifying and detecting
			 fraudulent travel documents. Such training shall be developed in consultation
			 with the head of the Forensic Document Laboratory of the Bureau of Immigration
			 and Customs Enforcement.
					(b)Forensic
			 Document LaboratoryThe Secretary shall provide all Customs and
			 Border Protection officers with access to the Forensic Document
			 Laboratory.
					(c)Assessment
						(1)Requirement for
			 assessmentThe Inspector General of the Department shall conduct
			 an independent assessment of the accuracy and reliability of the Forensic
			 Document Laboratory.
						(2)Report to
			 congressNot later than 6 months after the date of the enactment
			 of this Act, the Inspector General shall submit to Congress the findings of the
			 assessment required by paragraph (1).
						(d)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of fiscal years 2007 through
			 2011 to carry out this section.
					126.Improved
			 document integrity
					(a)In
			 GeneralSection 303 of the Enhanced Border Security and Visa
			 Entry Reform Act of 2002 (8 U.S.C. 1732) is amended—
						(1)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security;
						(2)in the heading,
			 by striking entry and exit
			 documents and inserting travel
			 and entry documents and evidence of status;
						(3)in subsection
			 (b)(1)—
							(A)by striking
			 Not later than October 26, 2004, the and inserting
			 The; and
							(B)by striking
			 visas and both places it appears and inserting visas,
			 evidence of status, and;
							(4)by redesignating
			 subsection (d) as subsection (e); and
						(5)by inserting
			 after subsection (c) the following:
							
								(d)Other
				DocumentsNot later than October 26, 2007, every document, other
				than an interim document, issued by the Secretary of Homeland Security, which
				may be used as evidence of an alien’s status as an immigrant, nonimmigrant,
				parolee, asylee, or refugee, shall be machine-readable and tamper-resistant,
				and shall incorporate a biometric identifier to allow the Secretary of Homeland
				Security to verify electronically the identity and status of the
				alien.
								.
						127.Cancellation
			 of visasSection 222(g) (8
			 U.S.C. 1202(g)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
						(B)by inserting
			 and any other nonimmigrant visa issued by the United States that is in
			 the possession of the alien after such visa; and
						(2)in paragraph
			 (2)(A), by striking (other than the visa described in paragraph (1))
			 issued in a consular office located in the country of the alien’s
			 nationality and inserting (other than a visa described in
			 paragraph (1)) issued in a consular office located in the country of the
			 alien’s nationality or foreign residence.
					128.Biometric
			 entry-exit system
					(a)Collection of
			 biometric data from aliens departing the United StatesSection
			 215 (8 U.S.C. 1185) is amended—
						(1)by redesignating
			 subsection (c) as subsection (g);
						(2)by moving
			 subsection (g), as redesignated by paragraph (1), to the end; and
						(3)by inserting
			 after subsection (b) the following:
							
								(c)The Secretary of
				Homeland Security is authorized to require aliens departing the United States
				to provide biometric data and other information relating to their immigration
				status.
								.
						(b)Inspection of
			 applicants for admissionSection 235(d) (8 U.S.C. 1225(d)) is
			 amended by adding at the end the following:
						
							(5)Authority to
				collect biometric dataIn conducting inspections under subsection
				(b), immigration officers are authorized to collect biometric data from—
								(A)any applicant for
				admission or alien seeking to transit through the United States; or
								(B)any lawful
				permanent resident who is entering the United States and who is not regarded as
				seeking admission pursuant to section
				101(a)(13)(C).
								.
					(c)Collection of
			 biometric data from alien crewmenSection 252 (8 U.S.C. 1282) is
			 amended by adding at the end the following:
						
							(d)An immigration
				officer is authorized to collect biometric data from an alien crewman seeking
				permission to land temporarily in the United
				States.
							.
					(d)Grounds of
			 inadmissibilitySection 212 (8 U.S.C. 1182) is amended—
						(1)in subsection
			 (a)(7), by adding at the end the following:
							
								(C)Withholders of
				biometric dataAny alien who knowingly fails to comply with a
				lawful request for biometric data under section 215(c) or 235(d) is
				inadmissible.
								;
				and
						(2)in subsection
			 (d), by inserting after paragraph (1) the following:
							
								(2)The Secretary of
				Homeland Security shall determine whether a ground for inadmissibility exists
				with respect to an alien described in subparagraph (C) of subsection (a)(7) and
				may waive the application of such subparagraph for an individual alien or a
				class of aliens, at the discretion of the
				Secretary.
								.
						(e)ImplementationSection
			 7208 of the 9/11 Commission Implementation Act of 2004 (8 U.S.C. 1365b) is
			 amended—
						(1)in subsection
			 (c), by adding at the end the following:
							
								(3)ImplementationIn
				fully implementing the automated biometric entry and exit data system under
				this section, the Secretary is not required to comply with the requirements of
				chapter 5 of title 5, United States Code (commonly referred to as the
				Administrative Procedure Act) or any other law relating to rulemaking,
				information collection, or publication in the Federal
				Register.
								;
				and
						(2)in subsection
			 (l)—
							(A)by striking
			 There are authorized and inserting the following:
								
									(1)In
				generalThere are
				authorized
									;
				and
							(B)by adding at the
			 end the following:
								
									(2)Implementation
				at all land border ports of entryThere are authorized to be
				appropriated such sums as may be necessary for each of fiscal years 2007 and
				2008 to implement the automated biometric entry and exit data system at all
				land border ports of
				entry.
									.
							129.Border
			 study
					(a)Southern border
			 studyThe Secretary, in consultation with the Attorney General,
			 the Secretary of the Interior, the Secretary of Agriculture, the Secretary of
			 Defense, the Secretary of Commerce, and the Administrator of the Environmental
			 Protection Agency, shall conduct a study on the construction of a system of
			 physical barriers along the southern international land and maritime border of
			 the United States.
					(b)ReportNot
			 later than 9 months after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the study described in subsection
			 (a).
					130.Secure Border
			 Initiative financial accountability
					(a)In
			 generalThe Inspector General of the Department shall review each
			 contract action relating to the Secure Border Initiative having a value of more
			 than $20,000,000, to determine whether each such action fully complies with
			 applicable cost requirements, performance objectives, program milestones,
			 inclusion of small, minority, and women-owned business, and time lines. The
			 Inspector General shall complete a review under this subsection with respect to
			 each contract action—
						(1)not later than 60
			 days after the date of the initiation of the action; and
						(2)upon the
			 conclusion of the performance of the contract.
						(b)Inspector
			 General
						(1)ActionIf
			 the Inspector General becomes aware of any improper conduct or wrongdoing in
			 the course of conducting a contract review under subsection (a), the Inspector
			 General shall, as expeditiously as practicable, refer information relating to
			 such improper conduct or wrongdoing to the Secretary, or to another appropriate
			 official of the Department, who shall determine whether to temporarily suspend
			 the contractor from further participation in the Secure Border
			 Initiative.
						(2)ReportUpon
			 the completion of each review described in subsection (a), the Inspector
			 General shall submit to the Secretary a report containing the findings of the
			 review, including findings regarding—
							(A)cost
			 overruns;
							(B)significant
			 delays in contract execution;
							(C)lack of rigorous
			 departmental contract management;
							(D)insufficient
			 departmental financial oversight;
							(E)bundling that
			 limits the ability of small businesses to compete; or
							(F)other high-risk
			 business practices.
							(c)Reports by the
			 Secretary
						(1)In
			 generalNot later than 30 days after the receipt of each report
			 required under subsection (b)(2), the Secretary shall submit a report, to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives, that describes—
							(A)the findings of
			 the report received from the Inspector General; and
							(B)the steps the
			 Secretary has taken, or plans to take, to address the problems identified in
			 such report.
							(2)Contracts with
			 foreign companiesNot later than 60 days after the initiation of
			 each contract action with a company whose headquarters is not based in the
			 United States, the Secretary shall submit a report to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives, regarding the Secure Border Initiative.
						(d)Reports on
			 United States portsNot later than 30 days after receiving
			 information regarding a proposed purchase of a contract to manage the
			 operations of a United States port by a foreign entity, the Committee on
			 Foreign Investment in the United States shall submit a report to Congress that
			 describes—
						(1)the proposed
			 purchase;
						(2)any security
			 concerns related to the proposed purchase; and
						(3)the manner in
			 which such security concerns have been addressed.
						(e)Authorization
			 of appropriationsIn addition to amounts that are otherwise
			 authorized to be appropriated to the Office of the Inspector General of the
			 Department, there are authorized to be appropriated to the Office, to enable
			 the Office to carry out this section—
						(1)for fiscal year
			 2007, not less than 5 percent of the overall budget of the Office for such
			 fiscal year;
						(2)for fiscal year
			 2008, not less than 6 percent of the overall budget of the Office for such
			 fiscal year; and
						(3)for fiscal year
			 2009, not less than 7 percent of the overall budget of the Office for such
			 fiscal year.
						131.Mandatory
			 detention for aliens apprehended at or between ports of entry
					(a)In
			 GeneralBeginning on October 1, 2007, an alien (other than a
			 national of Mexico) who is attempting to illegally enter the United States and
			 who is apprehended at a United States port of entry or along the international
			 land and maritime border of the United States shall be detained until removed
			 or a final decision granting admission has been determined, unless the
			 alien—
						(1)is permitted to
			 withdraw an application for admission under section 235(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1225(a)(4)) and immediately departs from the United States pursuant to
			 such section; or
						(2)is paroled into
			 the United States by the Secretary for urgent humanitarian reasons or
			 significant public benefit in accordance with section 212(d)(5)(A) of such Act
			 (8 U.S.C. 1182(d)(5)(A)).
						(b)Requirements
			 During Interim PeriodBeginning 60 days after the date of the
			 enactment of this Act and before October 1, 2007, an alien described in
			 subsection (a) may be released with a notice to appear only if—
						(1)the Secretary
			 determines, after conducting all appropriate background and security checks on
			 the alien, that the alien does not pose a national security risk; and
						(2)the alien
			 provides a bond of not less than $5,000.
						(c)Rules of
			 Construction
						(1)Asylum and
			 removalNothing in this section shall be construed as limiting
			 the right of an alien to apply for asylum or for relief or deferral of removal
			 based on a fear of persecution.
						(2)Treatment of
			 certain aliensThe mandatory detention requirement in subsection
			 (a) does not apply to any alien who is a native or citizen of a country in the
			 Western Hemisphere with whose government the United States does not have full
			 diplomatic relations.
						(3)DiscretionNothing
			 in this section shall be construed as limiting the authority of the Secretary,
			 in the Secretary’s sole unreviewable discretion, to determine whether an alien
			 described in clause (ii) of section 235(b)(1)(B) of the
			 Immigration and Nationality Act shall
			 be detained or released after a finding of a credible fear of persecution (as
			 defined in clause (v) of such section).
						132.Evasion of
			 inspection or violation of arrival, reporting, entry, or clearance
			 requirements
					(a)In
			 GeneralChapter 27 of title 18, United States Code, is amended by
			 adding at the end the following:
						
							555.Evasion of
				inspection or during violation of arrival, reporting, entry, or clearance
				requirements
								(a)ProhibitionA
				person shall be punished as described in subsection (b) if such person attempts
				to elude or eludes customs, immigration, or agriculture inspection or fails to
				stop at the command of an officer or employee of the United States charged with
				enforcing the immigration, customs, or other laws of the United States at a
				port of entry or customs or immigration checkpoint.
								(b)PenaltiesA
				person who commits an offense described in subsection (a) shall be—
									(1)fined under this
				title;
									(2)(A)imprisoned for not more
				than 3 years, or both;
										(B)imprisoned for not more than 10 years,
				or both, if in commission of this violation, attempts to inflict or inflicts
				bodily injury (as defined in section 1365(g) of this title); or
										(C)imprisoned for any term of years or
				for life, or both, if death results, and may be sentenced to death; or
										(3)both fined and
				imprisoned under this subsection.
									(c)ConspiracyIf
				2 or more persons conspire to commit an offense described in subsection (a),
				and 1 or more of such persons do any act to effect the object of the
				conspiracy, each shall be punishable as a principal, except that the sentence
				of death may not be imposed.
								(d)Prima facie
				evidenceFor the purposes of seizure and forfeiture under
				applicable law, in the case of use of a vehicle or other conveyance in the
				commission of this offense, or in the case of disregarding or disobeying the
				lawful authority or command of any officer or employee of the United States
				under section 111(b), such conduct shall constitute prima facie evidence of
				smuggling aliens or
				merchandise.
								.
					(b)Conforming
			 amendmentThe table of sections for chapter 27 of title 18,
			 United States Code, is amended by adding at the end the following:
						
							
								555. Evasion of inspection or during
				violation of arrival, reporting, entry, or clearance
				requirements.
							
							.
					(c)Failure to obey
			 border enforcement officersSection 111 of title 18, United
			 States Code, is amended by inserting after subsection (b) the following:
						
							(c)Failure To obey
				lawful orders of border enforcement officersWhoever willfully
				disregards or disobeys the lawful authority or command of any officer or
				employee of the United States charged with enforcing the immigration, customs,
				or other laws of the United States while engaged in, or on account of, the
				performance of official duties shall be fined under this title or imprisoned
				for not more than 5 years, or
				both.
							.
					133.Temporary
			 National Guard support for securing the southern land border of the United
			 States
					(a)Authority To
			 provide assistance
						(1)Annual training
			 dutyWith the approval of the Secretary of Defense, the Governor
			 of a State may order any units or personnel of the National Guard of such State
			 to perform annual training duty under section 502(a) of title 32, United States
			 Code, to carry out in any State along the southern land border of the United
			 States the activities authorized in subsection (b), for the purpose of securing
			 such border. Such duty shall not exceed 21 days in any year.
						(2)Other
			 supportWith the approval of the Secretary of Defense, the
			 Governor of a State may order any units or personnel of the National Guard of
			 such State to perform duty under section 502(f) of title 32, United States
			 Code, to provide command, control, and continuity of support for units or
			 personnel performing annual training duty under paragraph (1).
						(b)Authorized
			 activitiesThe activities authorized by this subsection are any
			 of the following:
						(1)Ground
			 reconnaissance activities.
						(2)Airborne
			 reconnaissance activities.
						(3)Logistical
			 support.
						(4)Provision of
			 translation services and training.
						(5)Administrative
			 support services.
						(6)Technical
			 training services.
						(7)Emergency medical
			 assistance and services.
						(8)Communications
			 services.
						(9)Rescue of aliens
			 in peril.
						(10)Construction of
			 roadways, patrol roads, fences, barriers, and other facilities to secure the
			 southern land border of the United States.
						(11)Ground and air
			 transportation.
						(c)Cooperative
			 AgreementsUnits and personnel of the National Guard of a State
			 may perform activities in another State under subsection (a) only pursuant to
			 the terms of an emergency management assistance compact or other cooperative
			 arrangement entered into between Governors of such States for purposes of this
			 section, and only with the approval of the Secretary of Defense.
					(d)Coordination of
			 assistanceThe Secretary shall, in consultation with the
			 Secretary of Defense and the Governors of the States concerned, coordinate the
			 performance of activities under this section by units and personnel of the
			 National Guard.
					(e)Annual
			 trainingAnnual training duty performed by members of the
			 National Guard under subsection (a) shall be appropriate for the units and
			 individual members concerned, taking into account the types of units and
			 military occupational specialties of individual members performing such
			 duty.
					(f)DefinitionsIn
			 this section:
						(1)Governor of a
			 stateThe term Governor of a State means, in the
			 case of the District of Columbia, the Commanding General of the National Guard
			 of the District of Columbia.
						(2)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.
						(3)State along the
			 southern border of the united statesThe term State along
			 the southern border of the United States means each of the
			 following:
							(A)The State of
			 Arizona.
							(B)The State of
			 California.
							(C)The State of New
			 Mexico.
							(D)The State of
			 Texas.
							(g)Duration of
			 authorityThe authority of this section shall expire on January
			 1, 2009.
					(h)Prohibition on
			 direct participation in law enforcementActivities carried out
			 under the authority of this section shall not include the direct participation
			 of a member of the National Guard in a search, seizure, arrest, or similar
			 activity.
					134.Report on
			 incentives to encourage certain members and former Members of the Armed Forces
			 to serve in the Bureau of Customs and Border Protection
					(a)Report
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, the Secretary and the Secretary of Defense shall jointly submit to
			 the appropriate committees of Congress a report assessing the desirability and
			 feasibility of offering incentives to covered members and former members of the
			 Armed Forces for the purpose of encouraging such members to serve in the Bureau
			 of Customs and Border Protection.
					(b)Covered members
			 and former members of the Armed ForcesFor purposes of this
			 section, covered members and former members of the Armed Forces are the
			 following:
						(1)Members of the
			 reserve components of the Armed Forces.
						(2)Former members of
			 the Armed Forces within 2 years of separation from service in the Armed
			 Forces.
						(c)Requirements
			 and limitations
						(1)Nature of
			 incentivesIn considering incentives for purposes of the report
			 required by subsection (a), the Secretaries shall consider such incentives,
			 whether monetary or otherwise and whether or not authorized by current law or
			 regulations, as the Secretaries jointly consider appropriate.
						(2)Targeting of
			 incentivesIn assessing any incentive for purposes of the report,
			 the Secretaries shall give particular attention to the utility of such
			 incentive in—
							(A)encouraging
			 service in the Bureau of Customs and Border Protection after service in the
			 Armed Forces by covered members and former members of the Armed Forces who have
			 provided border patrol or border security assistance to the Bureau as part of
			 their duties as members of the Armed Forces; and
							(B)leveraging
			 military training and experience by accelerating training, or allowing credit
			 to be applied to related areas of training, required for service with the
			 Bureau of Customs and Border Protection.
							(3)PaymentIn
			 assessing incentives for purposes of the report, the Secretaries shall assume
			 that any costs of such incentives shall be borne by the Department.
						(d)ElementsThe
			 report required by subsection (a) shall include the following:
						(1)A description of
			 various monetary and non-monetary incentives considered for purposes of the
			 report.
						(2)An assessment of
			 the desirability and feasibility of utilizing any such incentive for the
			 purpose specified in subsection (a), including an assessment of the particular
			 utility of such incentive in encouraging service in the Bureau of Customs and
			 Border Protection after service in the Armed Forces by covered members and
			 former members of the Armed Forces described in subsection (c)(2).
						(3)Any other matters
			 that the Secretaries jointly consider appropriate.
						(e)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
						(1)the Committees on
			 Armed Services, Homeland Security and Governmental Affairs, and Appropriations
			 of the Senate; and
						(2)the Committees on
			 Armed Services, Homeland Security, and Appropriations of the House of
			 Representatives.
						DBorder Tunnel
			 Prevention Act
				141.Short
			 titleThis subtitle may be
			 cited as the Border Tunnel Prevention Act.
				142.Construction
			 of border tunnel or passage
					(a)In
			 generalChapter 27 of title 18, United States Code, as amended by
			 section 132, is further amended by adding at the end the following:
						
							556.Border tunnels
				and passages
								(a)Any person who
				knowingly constructs or finances the construction of a tunnel or subterranean
				passage that crosses the international border between the United States and
				another country, other than a lawfully authorized tunnel or passage known to
				the Secretary of Homeland Security and subject to inspection by the Bureau of
				Immigration and Customs Enforcement, shall be fined under this title and
				imprisoned for not more than 20 years.
								(b)Any person who
				knows or recklessly disregards the construction or use of a tunnel or passage
				described in subsection (a) on land that the person owns or controls shall be
				fined under this title and imprisoned for not more than 10 years.
								(c)Any person who
				uses a tunnel or passage described in subsection (a) to unlawfully smuggle an
				alien, goods (in violation of section 545), controlled substances, weapons of
				mass destruction (including biological weapons), or a member of a terrorist
				organization (as defined in section 212(a)(3)(B)(vi) of the
				Immigration and Nationality Act (8
				U.S.C. 1182(a)(3)(B)(vi))) shall be subject to a maximum term of imprisonment
				that is twice the maximum term of imprisonment that would have otherwise been
				applicable had the unlawful activity not made use of such a tunnel or
				passage.
								.
					(b)Clerical
			 amendmentThe table of sections for chapter 27 of title 18,
			 United States Code, as amended by section 132, is further amended by adding at
			 the end the following:
						
							
								Sec. 556. Border tunnels and
				passages.
							
							.
					(c)Criminal
			 forfeitureSection 982(a)(6) of title 18, United States Code, is
			 amended by inserting 556, before 1425,.
					143.Directive to
			 the United States Sentencing Commission
					(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall promulgate or amend sentencing guidelines to
			 provide for increased penalties for persons convicted of offenses described in
			 section 556 of title 18, United States Code, as added by section 142.
					(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
						(1)ensure that the
			 sentencing guidelines, policy statements, and official commentary reflect the
			 serious nature of the offenses described in section 556 of title 18, United
			 States Code, and the need for aggressive and appropriate law enforcement action
			 to prevent such offenses;
						(2)provide adequate
			 base offense levels for offenses under such section;
						(3)account for any
			 aggravating or mitigating circumstances that might justify exceptions,
			 including—
							(A)the use of a
			 tunnel or passage described in subsection (a) of such section to facilitate
			 other felonies; and
							(B)the circumstances
			 for which the sentencing guidelines currently provide applicable sentencing
			 enhancements;
							(4)ensure reasonable
			 consistency with other relevant directives, other sentencing guidelines, and
			 statutes;
						(5)make any
			 necessary and conforming changes to the sentencing guidelines and policy
			 statements; and
						(6)ensure that the
			 sentencing guidelines adequately meet the purposes of sentencing set forth in
			 section 3553(a)(2) of title 18, United States Code.
						ERapid Response
			 Measures
				151.Deployment of
			 border patrol agents
					(a)Emergency
			 deployment of border patrol agents
						(1)In
			 generalIf the Governor of a State on an international border of
			 the United States declares an international border security emergency and
			 requests additional United States border patrol agents (referred to in this
			 subtitle as agents) from the Secretary, the Secretary, subject
			 to paragraphs (1) and (2), may provide the State with not more than 1,000
			 additional agents for the purpose of patrolling and defending the international
			 border, in order to prevent individuals from crossing the international border
			 into the United States at any location other than an authorized port of
			 entry.
						(2)ConsultationUpon
			 receiving a request for agents under paragraph (1), the Secretary, after
			 consultation with the President, shall grant such request to the extent that
			 providing such agents will not significantly impair the Department’s ability to
			 provide border security for any other State.
						(3)Collective
			 bargainingEmergency deployments under this subsection shall be
			 made in accordance with all applicable collective bargaining agreements and
			 obligations.
						(b)Elimination of
			 fixed deployment of border patrol agentsThe Secretary shall
			 ensure that agents are not precluded from performing patrol duties and
			 apprehending violators of law, except in unusual circumstances if the temporary
			 use of fixed deployment positions is necessary.
					(c)Increase in
			 full-Time border patrol agentsSection 5202(a)(1) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (118 Stat. 3734), as
			 amended by section 101(b)(2), is further amended by striking
			 2,000 and inserting 3,000.
					152.Border patrol
			 major assets
					(a)Control of
			 border patrol assetsThe United States Border Patrol shall have
			 complete and exclusive administrative and operational control over all the
			 assets utilized in carrying out its mission, including, aircraft, watercraft,
			 vehicles, detention space, transportation, and all of the personnel associated
			 with such assets.
					(b)Helicopters and
			 power boats
						(1)HelicoptersThe
			 Secretary shall increase, by not less than 100, the number of helicopters under
			 the control of the United States Border Patrol. The Secretary shall ensure that
			 appropriate types of helicopters are procured for the various missions being
			 performed.
						(2)Power
			 boatsThe Secretary shall increase, by not less than 250, the
			 number of power boats under the control of the United States Border Patrol. The
			 Secretary shall ensure that the types of power boats that are procured are
			 appropriate for both the waterways in which they are used and the mission
			 requirements.
						(3)Use and
			 trainingThe Secretary shall—
							(A)establish an
			 overall policy on how the helicopters and power boats procured under this
			 subsection will be used; and
							(B)implement
			 training programs for the agents who use such assets, including safe operating
			 procedures and rescue operations.
							(c)Motor
			 vehicles
						(1)QuantityThe
			 Secretary shall establish a fleet of motor vehicles appropriate for use by the
			 United States Border Patrol that will permit a ratio of not less than 1
			 police-type vehicle for every 3 agents. These police-type vehicles shall be
			 replaced not less than every 3 years. The Secretary shall ensure that there are
			 sufficient numbers and types of other motor vehicles to support the mission of
			 the United States Border Patrol.
						(2)FeaturesAll
			 motor vehicles purchased for the United States Border Patrol shall—
							(A)be appropriate
			 for the mission of the United States Border Patrol; and
							(B)have a panic
			 button and a global positioning system device that is activated solely in
			 emergency situations to track the location of agents in distress.
							153.Electronic
			 equipment
					(a)Portable
			 computersThe Secretary shall ensure that each police-type motor
			 vehicle in the fleet of the United States Border Patrol is equipped with a
			 portable computer with access to all necessary law enforcement databases and
			 otherwise suited to the unique operational requirements of the United States
			 Border Patrol.
					(b)Radio
			 communicationsThe Secretary shall augment the existing radio
			 communications system so that all law enforcement personnel working in each
			 area where United States Border Patrol operations are conducted have clear and
			 encrypted 2-way radio communication capabilities at all times. Each portable
			 communications device shall be equipped with a panic button and a global
			 positioning system device that is activated solely in emergency situations to
			 track the location of agents in distress.
					(c)Hand-Held
			 global positioning system devicesThe Secretary shall ensure that
			 each United States Border Patrol agent is issued a state-of-the-art hand-held
			 global positioning system device for navigational purposes.
					(d)Night vision
			 equipmentThe Secretary shall ensure that sufficient quantities
			 of state-of-the-art night vision equipment are procured and maintained to
			 enable each United States Border Patrol agent working during the hours of
			 darkness to be equipped with a portable night vision device.
					154.Personal
			 equipment
					(a)Body
			 armorThe Secretary shall ensure that every agent is issued
			 high-quality body armor that is appropriate for the climate and risks faced by
			 the agent. Each agent shall be permitted to select from among a variety of
			 approved brands and styles. Agents shall be strongly encouraged, but not
			 required, to wear such body armor whenever practicable. All body armor shall be
			 replaced not less than every 5 years.
					(b)WeaponsThe
			 Secretary shall ensure that agents are equipped with weapons that are reliable
			 and effective to protect themselves, their fellow agents, and innocent third
			 parties from the threats posed by armed criminals. The Secretary shall ensure
			 that the policies of the Department authorize all agents to carry weapons that
			 are suited to the potential threats that they face.
					(c)UniformsThe
			 Secretary shall ensure that all agents are provided with all necessary uniform
			 items, including outerwear suited to the climate, footwear, belts, holsters,
			 and personal protective equipment, at no cost to such agents. Such items shall
			 be replaced at no cost to such agents as they become worn, unserviceable, or no
			 longer fit properly.
					155.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2007 through 2011 to carry out this
			 subtitle.
				IIBorder Law
			 Enforcement Relief
			ABorder Law
			 Enforcement Relief Act
				201.Short
			 titleThis subtitle may be
			 cited as the Border Law Enforcement Relief Act of 2006.
				202.FindingsCongress finds the following:
					(1)It is the
			 obligation of the Federal Government of the United States to adequately secure
			 the Nation’s borders and prevent the flow of undocumented persons and illegal
			 drugs into the United States.
					(2)Despite the fact
			 that the United States Border Patrol apprehends over 1,000,000 people each year
			 trying to illegally enter the United States, according to the Congressional
			 Research Service, the net growth in the number of unauthorized aliens has
			 increased by approximately 500,000 each year. The Southwest border accounts for
			 approximately 94 percent of all migrant apprehensions each year. Currently,
			 there are an estimated 11,000,000 unauthorized aliens in the United
			 States.
					(3)The border region
			 is also a major corridor for the shipment of drugs. According to the El Paso
			 Intelligence Center, 65 percent of the narcotics that are sold in the markets
			 of the United States enter the country through the Southwest border.
					(4)Border
			 communities continue to incur significant costs due to the lack of adequate
			 border security. A 2001 study by the United States-Mexico Border Counties
			 Coalition found that law enforcement and criminal justice expenses associated
			 with illegal immigration exceed $89,000,000 annually for the Southwest border
			 counties.
					(5)In August 2005,
			 the States of New Mexico and Arizona declared states of emergency in order to
			 provide local law enforcement immediate assistance in addressing criminal
			 activity along the Southwest border.
					(6)While the Federal
			 Government provides States and localities assistance in covering costs related
			 to the detention of certain criminal aliens and the prosecution of Federal drug
			 cases, local law enforcement along the border are provided no assistance in
			 covering such expenses and must use their limited resources to combat drug
			 trafficking, human smuggling, kidnappings, the destruction of private property,
			 and other border-related crimes.
					(7)The United States
			 shares 5,525 miles of border with Canada and 1,989 miles with Mexico. Many of
			 the local law enforcement agencies located along the border are small, rural
			 departments charged with patrolling large areas of land. Counties along the
			 Southwest United States-Mexico border are some of the poorest in the country
			 and lack the financial resources to cover the additional costs associated with
			 illegal immigration, drug trafficking, and other border-related crimes.
					(8)Federal
			 assistance is required to help local law enforcement operating along the border
			 address the unique challenges that arise as a result of their proximity to an
			 international border and the lack of overall border security in the
			 region
					203.Border relief
			 grant program
					(a)Grants
			 authorized
						(1)In
			 generalThe Secretary is authorized to award grants, subject to
			 the availability of appropriations, to an eligible law enforcement agency to
			 provide assistance to such agency to address—
							(A)criminal activity
			 that occurs in the jurisdiction of such agency by virtue of such agency’s
			 proximity to the United States border; and
							(B)the impact of any
			 lack of security along the United States border.
							(2)DurationGrants
			 may be awarded under this subsection during fiscal years 2007 through
			 2011.
						(3)Competitive
			 basisThe Secretary shall award grants under this subsection on a
			 competitive basis, except that the Secretary shall give priority to
			 applications from any eligible law enforcement agency serving a
			 community—
							(A)with a population
			 of less than 50,000; and
							(B)located no more
			 than 100 miles from a United States border with—
								(i)Canada; or
								(ii)Mexico.
								(b)Use of
			 fundsGrants awarded pursuant to subsection (a) may only be used
			 to provide additional resources for an eligible law enforcement agency to
			 address criminal activity occurring along any such border, including—
						(1)to obtain
			 equipment;
						(2)to hire
			 additional personnel;
						(3)to upgrade and
			 maintain law enforcement technology;
						(4)to cover
			 operational costs, including overtime and transportation costs; and
						(5)such other
			 resources as are available to assist that agency.
						(c)Application
						(1)In
			 generalEach eligible law enforcement agency seeking a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and accompanied by such information as the Secretary may
			 reasonably require.
						(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
							(A)describe the
			 activities for which assistance under this section is sought; and
							(B)provide such
			 additional assurances as the Secretary determines to be essential to ensure
			 compliance with the requirements of this section.
							(d)DefinitionsIn
			 this section:
						(1)Eligible law
			 enforcement agencyThe term eligible law enforcement
			 agency means a tribal, State, or local law enforcement agency—
							(A)located in a
			 county no more than 100 miles from a United States border with—
								(i)Canada; or
								(ii)Mexico;
			 or
								(B)located in a
			 county more than 100 miles from any such border, but where such county has been
			 certified by the Secretary as a High Impact Area.
							(2)High impact
			 areaThe term High Impact Area means any county
			 designated by the Secretary as such, taking into consideration—
							(A)whether local law
			 enforcement agencies in that county have the resources to protect the lives,
			 property, safety, or welfare of the residents of that county;
							(B)the relationship
			 between any lack of security along the United States border and the rise, if
			 any, of criminal activity in that county; and
							(C)any other unique
			 challenges that local law enforcement face due to a lack of security along the
			 United States border.
							(e)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized to be appropriated $50,000,000 for
			 each of fiscal years 2007 through 2011 to carry out the provisions of this
			 section.
						(2)Division of
			 authorized fundsOf the amounts authorized under paragraph
			 (1)—
							(A)2/3
			 shall be set aside for eligible law enforcement agencies located in the 6
			 States with the largest number of undocumented alien apprehensions; and
							(B)1/3
			 shall be set aside for areas designated as a High Impact Area under subsection
			 (d).
							(f)Supplement not
			 supplantAmounts appropriated for grants under this section shall
			 be used to supplement and not supplant other State and local public funds
			 obligated for the purposes provided under this title.
					204.Enforcement of
			 Federal immigration lawNothing in this subtitle shall be construed
			 to authorize State or local law enforcement agencies or their officers to
			 exercise Federal immigration law enforcement authority.
				BAdditional Law
			 Enforcement Relief
				211.State criminal
			 alien assistance program
					(a)Reimbursement
			 for costs associated with processing criminal illegal aliensThe
			 Secretary shall reimburse States and units of local government for costs
			 associated with processing undocumented criminal aliens through the criminal
			 justice system, including—
						(1)indigent
			 defense;
						(2)criminal
			 prosecution;
						(3)autopsies;
						(4)translators and
			 interpreters; and
						(5)court
			 costs.
						(b)Authorization
			 of Appropriations
						(1)Processing
			 criminal illegal aliensThere are authorized to be appropriated
			 $400,000,000 for each of the fiscal years 2007 through 2012 to carry out
			 subsection (a).
						(2)Compensation
			 upon requestSection 241(i)(5) (8 U.S.C. 1231(i)) is amended to
			 read as follows:
							
								(5)There are
				authorized to be appropriated to carry this subsection—
									(A)such sums as may
				be necessary for fiscal year 2007;
									(B)$750,000,000 for
				fiscal year 2008;
									(C)$850,000,000 for
				fiscal year 2009; and
									(D)$950,000,000 for
				each of the fiscal years 2010 through
				2012.
									.
						(c)Technical
			 AmendmentSection 501 of the Immigration Reform and Control Act
			 of 1986 (8 U.S.C. 1365) is amended by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security.
					212.Transportation
			 and processing of illegal aliens apprehended by State and local law enforcement
			 officers
					(a)In
			 generalThe Secretary shall provide sufficient transportation and
			 officers to take illegal aliens apprehended by State and local law enforcement
			 officers into custody for processing at a detention facility operated by the
			 Department.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for each of fiscal years 2007 through 2011 to carry
			 out this section.
					213.Expedited
			 removal of criminal aliens
					(a)In
			 generalSection 238 (8 U.S.C. 1228) is amended—
						(1)by striking the
			 section heading and inserting expedited removal of
			 criminal aliens;
						(2)in subsection
			 (a), by striking the subsection heading and inserting: Expedited Removal From Correctional
			 Facilities.—;
						(3)in subsection
			 (b), by striking the subsection heading and inserting: Removal of Criminal
			 Aliens.—;
						(4)in subsection
			 (b), by striking paragraphs (1) and (2) and inserting the following:
							
								(1)In
				generalThe Secretary of Homeland Security may, in the case of an
				alien described in paragraph (2), determine the deportability of such alien and
				issue an order of removal pursuant to the procedures set forth in this
				subsection or section 240.
								(2)Aliens
				describedAn alien is described in this paragraph if the
				alien—
									(A)has not been
				lawfully admitted to the United States for permanent residence; and
									(B)was convicted of
				any criminal offense described in subparagraph (A)(iii), (C), or (D) of section
				237(a)(2).
									;
						(5)in the subsection
			 (c) that relates to presumption of deportability, by striking convicted
			 of an aggravated felony and inserting described in subsection
			 (b)(2);
						(6)by redesignating
			 the subsection (c) that relates to judicial removal as subsection (d);
			 and
						(7)in subsection
			 (d)(5) (as so redesignated), by striking , who is deportable under this
			 Act,.
						(b)Application to
			 certain aliens
						(1)In
			 generalSection 235(b)(1)(A)(iii) (8 U.S.C. 1225(b)(1)(A)(iii))
			 is amended—
							(A)in subclause (I),
			 by striking Attorney General and inserting Secretary of
			 Homeland Security each place it appears; and
							(B)by adding at the
			 end the following new subclause:
								
									(III)ExceptionNotwithstanding
				subclauses (I) and (II), the Secretary of Homeland Security shall apply clauses
				(i) and (ii) of this subparagraph to any alien (other than an alien described
				in subparagraph (F)) who is not a national of a country contiguous to the
				United States, who has not been admitted or paroled into the United States, and
				who is apprehended within 100 miles of an international land border of the
				United States and within 14 days of
				entry.
									.
							(2)ExceptionSection
			 235(b)(1)(F) (8 U.S.C. 1225(b)(1)(F)) is amended to read as follows:
							
								(F)ExceptionSubparagraph
				(A) shall not apply to an alien—
									(i)who is a native
				or citizen of a country in the Western Hemisphere with whose government the
				United States does not have full diplomatic relations; and
									(ii)who—
										(I)arrives by
				aircraft at a port of entry; or
										(II)is present in
				the United States and arrived in any manner at or between a port of
				entry.
										.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to all aliens apprehended or
			 convicted on or after such date.
					214.Increase of
			 Federal detention space and the utilization of facilities identified for
			 closure as a result of the Defense Base Closure Realignment Act of
			 1990
					(a)Construction or
			 acquisition of detention facilities
						(1)In
			 generalThe Secretary shall construct or acquire, in addition to
			 existing facilities for the detention of aliens, at least 20 detention
			 facilities in the United States that have the capacity to detain a combined
			 total of not less than 20,000 individuals at any time for aliens detained
			 pending removal or a decision on removal of such aliens from the United States
			 subject to available appropriations.
						(b)Construction of
			 or acquisition of detention facilities
						(1)Requirement to
			 construct or acquireThe Secretary shall construct or acquire
			 additional detention facilities in the United States to accommodate the
			 detention beds required by section 5204(a) of the Intelligence Reform and
			 Terrorism Protection Act of 2004, as amended by subsection (a), subject to
			 available appropriations.
						(2)Use of
			 alternate detention facilitiesSubject to the availability of
			 appropriations, the Secretary shall fully utilize all possible options to cost
			 effectively increase available detention capacities, and shall utilize
			 detention facilities that are owned and operated by the Federal Government if
			 the use of such facilities is cost effective.
						(3)Use of
			 installations under base closure lawsIn acquiring additional
			 detention facilities under this subsection, the Secretary shall consider the
			 transfer of appropriate portions of military installations approved for closure
			 or realignment under the Defense Base Closure and Realignment Act of 1990 (part
			 A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) for use in
			 accordance with subsection (a).
						(4)Determination
			 of locationThe location of any detention facility constructed or
			 acquired in accordance with this subsection shall be determined, with the
			 concurrence of the Secretary, by the senior officer responsible for Detention
			 and Removal Operations in the Department. The detention facilities shall be
			 located so as to enable the officers and employees of the Department to
			 increase to the maximum extent practicable the annual rate and level of
			 removals of illegal aliens from the United States.
						(c)Annual report
			 to CongressNot later than 1 year after the date of the enactment
			 of this Act, and annually thereafter, in consultation with the heads of other
			 appropriate Federal agencies, the Secretary shall submit to Congress an
			 assessment of the additional detention facilities and bed space needed to
			 detain unlawful aliens apprehended at United States ports of entry or along the
			 international land borders of the United States.
					(d)Technical and
			 conforming amendmentSection 241(g)(1) (8 U.S.C. 1231(g)(1)) is
			 amended by striking may expend and inserting shall
			 expend.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
					215.Northern
			 Border Prosecution Initiative
					(a)Initiative
			 required
						(1)In
			 generalFrom amounts made available to carry out this section,
			 the Attorney General, acting through the Director of the Bureau of Justice
			 Assistance of the Office of Justice Programs, shall establish and carry out a
			 program, to be known as the Northern Border Prosecution Initiative, to provide
			 funds to reimburse eligible northern border entities for costs incurred by
			 those entities for handling case dispositions of criminal cases that are
			 federally initiated but federally declined-referred.
						(2)Relation with
			 southwestern border prosecution initiativeThe program
			 established in paragraph (1) shall—
							(A)be modeled after
			 the Southwestern Border Prosecution Initiative; and
							(B)serve as a
			 partner program to that initiative to reimburse local jurisdictions for
			 processing Federal cases.
							(b)Provision and
			 allocation of fundsFunds provided under the program established
			 in subsection (a) shall be—
						(1)provided in the
			 form of direct reimbursements; and
						(2)allocated in a
			 manner consistent with the manner under which funds are allocated under the
			 Southwestern Border Prosecution Initiative.
						(c)Use of
			 fundsFunds provided to an eligible northern border entity under
			 this section may be used by the entity for any lawful purpose,
			 including:
						(1)prosecution and
			 related costs;
						(2)court
			 costs;
						(3)costs of
			 courtroom technology;
						(4)costs of
			 constructing holding spaces;
						(5)costs of
			 administrative staff;
						(6)costs of defense
			 counsel for indigent defendants; and
						(7)detention costs,
			 including pretrial and posttrial detention.
						(d)DefinitionsIn
			 this section:
						(1)Case
			 dispositionThe term case disposition—
							(A)for purposes of
			 the Northern Border Prosecution Initiative, refers to the time between the
			 arrest of a suspect and the resolution of the criminal charges through a county
			 or State judicial or prosecutorial process; and
							(B)does not include
			 incarceration time for sentenced offenders or time spent by prosecutors on
			 judicial appeals.
							(2)Eligible
			 northern border entityThe term eligible northern border
			 entity means—
							(A)the States of
			 Alaska, Idaho, Maine, Michigan, Minnesota, Montana, New Hampshire, New York,
			 North Dakota, Ohio, Pennsylvania, Vermont, Washington, and Wisconsin; or
							(B)any unit of local
			 government within a State referred to in subparagraph (A).
							(3)Federally
			 declined-referredThe term federally
			 declined-referred—
							(A)means, with
			 respect to a criminal case, that a decision has been made in that case by a
			 United States Attorney or a Federal law enforcement agency during a Federal
			 investigation to no longer pursue Federal criminal charges against a defendant
			 and to refer such investigation to a State or local jurisdiction for possible
			 prosecution; and
							(B)includes a
			 decision made on a case-by-case basis as well as a decision made pursuant to a
			 general policy or practice or pursuant to prosecutorial discretion.
							(4)Federally
			 initiatedThe term federally initiated means, with
			 respect to a criminal case, that the case results from a criminal investigation
			 or an arrest involving Federal law enforcement authorities for a potential
			 violation of Federal criminal law, including investigations resulting from
			 multi-jurisdictional task forces.
						(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $28,000,000 for fiscal year 2006 and such sums as may be
			 necessary for fiscal years thereafter.
					216.Southwest
			 Border Prosecution Initiative
					(a)Reimbursement
			 to State and local prosecutors for prosecuting federally initiated drug
			 casesThe Attorney General shall, subject to the availability of
			 appropriations, reimburse Southern Border State and county prosecutors for
			 prosecuting federally initiated and referred drug cases.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $50,000,000 for each of the fiscal years 2007 through 2012 to carry out
			 subsection (a).
					217.Law
			 enforcement authority of States and political subdivisions and transfer to
			 Federal custody
					(a)In
			 generalTitle II (8 U.S.C. 1151 et. seq.) is amended by adding
			 after section 240C the following:
						
							240D.Law
				enforcement authority of States and political subdivisions and transfer of
				aliens to Federal custody
								(a)AuthorityNotwithstanding
				any other provision of law, law enforcement personnel of a State, or a
				political subdivision of a State, have the inherent authority of a sovereign
				entity to investigate, apprehend, arrest, detain, or transfer to Federal
				custody (including transporting across State lines to detention centers) an
				alien for the purpose of assisting in the enforcement of the criminal
				provisions of the immigration laws of the United States in the normal course of
				carrying out the law enforcement duties of such personnel. This State authority
				has never been displaced or preempted by a Federal law.
								(b)ConstructionNothing
				in this section shall be construed to require law enforcement personnel of a
				State or a political subdivision to assist in the enforcement of the
				immigration laws of the United States.
								(c)TransferIf
				the head of a law enforcement entity of a State (or, if appropriate, a
				political subdivision of the State) exercising authority with respect to the
				apprehension or arrest of an alien submits a request to the Secretary of
				Homeland Security that the alien be taken into Federal custody, the Secretary
				of Homeland Security—
									(1)shall—
										(A)deem the request
				to include the inquiry to verify immigration status described in section 642(c)
				of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
				U.S.C. 1373(c)), and expeditiously inform the requesting entity whether such
				individual is an alien lawfully admitted to the United States or is otherwise
				lawfully present in the United States; and
										(B)if the individual
				is an alien who is not lawfully admitted to the United States or otherwise is
				not lawfully present in the United States—
											(i)take the illegal
				alien into the custody of the Federal Government not later than 72 hours
				after—
												(I)the conclusion of
				the State charging process or dismissal process; or
												(II)the illegal
				alien is apprehended, if no State charging or dismissal process is required;
				or
												(ii)request that the
				relevant State or local law enforcement agency temporarily detain or transport
				the alien to a location for transfer to Federal custody; and
											(2)shall designate
				at least 1 Federal, State, or local prison or jail or a private contracted
				prison or detention facility within each State as the central facility for that
				State to transfer custody of aliens to the Department of Homeland
				Security.
									(d)Reimbursement
									(1)In
				generalThe Secretary of Homeland Security shall reimburse a
				State, or a political subdivision of a State, for expenses, as verified by the
				Secretary, incurred by the State or political subdivision in the detention and
				transportation of an alien as described in subparagraphs (A) and (B) of
				subsection (c)(1).
									(2)Cost
				computationCompensation provided for costs incurred under
				subparagraphs (A) and (B) of subsection (c)(1) shall be the sum of—
										(A)the product
				of—
											(i)the average daily
				cost of incarceration of a prisoner in the relevant State, as determined by the
				chief executive officer of a State (or, as appropriate, a political subdivision
				of the State); multiplied by
											(ii)the number of
				days that the alien was in the custody of the State or political
				subdivision;
											(B)the cost of
				transporting the alien from the point of apprehension or arrest to the location
				of detention, and if the location of detention and of custody transfer are
				different, to the custody transfer point; and
										(C)the cost of
				uncompensated emergency medical care provided to a detained alien during the
				period between the time of transmittal of the request described in subsection
				(c) and the time of transfer into Federal custody.
										(e)Requirement for
				appropriate securityThe Secretary of Homeland Security shall
				ensure that—
									(1)aliens
				incarcerated in a Federal facility pursuant to this section are held in
				facilities which provide an appropriate level of security; and
									(2)aliens detained
				solely for civil violations of Federal immigration law are separated within a
				facility or facilities, if practicable.
									(f)Requirement for
				scheduleIn carrying out this section, the Secretary of Homeland
				Security shall establish a regular circuit and schedule for the prompt
				transportation of apprehended aliens from the custody of those States, and
				political subdivisions of States, which routinely submit requests described in
				subsection (c), into Federal custody.
								(g)Authority for
				contracts
									(1)In
				generalThe Secretary of Homeland Security may enter into
				contracts or cooperative agreements with appropriate State and local law
				enforcement and detention agencies to implement this section.
									(2)Determination
				by SecretaryBefore entering into a contract or cooperative
				agreement with a State or political subdivision of a State under paragraph (1),
				the Secretary shall determine whether the State, or if appropriate, the
				political subdivision in which the agencies are located, has in place any
				formal or informal policy that violates section 642 of the Illegal Immigration
				Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373). The Secretary
				shall not allocate any of the funds made available under this section to any
				State or political subdivision that has in place a policy that violates such
				section.
									.
					(b)Authorization
			 of appropriations for the detention and transportation to Federal custody of
			 aliens not lawfully presentThere are authorized to be
			 appropriated $850,000,000 for fiscal year 2007 and for each subsequent fiscal
			 year for the detention and removal of aliens not lawfully present in the United
			 States under the Immigration and Nationality Act (8 U.S.C. 1101 et.
			 seq.).
					IIIBorder
			 infrastructure and technology modernization
			ABorder
			 Infrastructure and Technology Modernization Act
				301.Short
			 titleThis subtitle may be
			 cited as the Border Infrastructure and Technology Modernization
			 Act.
				302.DefinitionsIn this subtitle:
					(1)CommissionerThe
			 term Commissioner means the Commissioner of the Bureau of Customs
			 and Border Protection of the Department.
					(2)MaquiladoraThe
			 term maquiladora means an entity located in Mexico that assembles
			 and produces goods from imported parts for export to the United States.
					(3)Northern
			 borderThe term northern border means the
			 international border between the United States and Canada.
					(4)Southern
			 borderThe term southern border means the
			 international border between the United States and Mexico.
					303.Port of Entry
			 Infrastructure Assessment Study
					(a)Requirement To
			 updateNot later than January 31 of each year, the Administrator
			 of General Services shall update the Port of Entry Infrastructure Assessment
			 Study prepared by the Bureau of Customs and Border Protection in accordance
			 with the matter relating to the ports of entry infrastructure assessment that
			 is set out in the joint explanatory statement in the conference report
			 accompanying H.R. 2490 of the 106th Congress, 1st session (House of
			 Representatives Rep. No. 106–319, on page 67) and submit such updated study to
			 Congress.
					(b)ConsultationIn
			 preparing the updated studies required in subsection (a), the Administrator of
			 General Services shall consult with the Director of the Office of Management
			 and Budget, the Secretary, and the Commissioner.
					(c)ContentEach
			 updated study required in subsection (a) shall—
						(1)identify port of
			 entry infrastructure and technology improvement projects that would enhance
			 border security and facilitate the flow of legitimate commerce if
			 implemented;
						(2)include the
			 projects identified in the National Land Border Security Plan required by
			 section 304; and
						(3)prioritize the
			 projects described in paragraphs (1) and (2) based on the ability of a project
			 to—
							(A)fulfill immediate
			 security requirements; and
							(B)facilitate trade
			 across the borders of the United States.
							(d)Project
			 implementationThe Commissioner shall implement the
			 infrastructure and technology improvement projects described in subsection (c)
			 in the order of priority assigned to each project under subsection
			 (c)(3).
					(e)Divergence from
			 prioritiesThe Commissioner may diverge from the priority order
			 if the Commissioner determines that significantly changed circumstances, such
			 as immediate security needs or changes in infrastructure in Mexico or Canada,
			 compellingly alter the need for a project in the United States.
					304.National Land
			 Border Security Plan
					(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Secretary, after consultation with
			 representatives of Federal, State, and local law enforcement agencies and
			 private entities that are involved in international trade across the northern
			 border or the southern border, shall submit a National Land Border Security
			 Plan to Congress.
					(b)Vulnerability
			 assessment
						(1)In
			 generalThe plan required in subsection (a) shall include a
			 vulnerability assessment of each port of entry located on the northern border
			 or the southern border.
						(2)Port security
			 coordinatorsThe Secretary may establish 1 or more port security
			 coordinators at each port of entry located on the northern border or the
			 southern border—
							(A)to assist in
			 conducting a vulnerability assessment at such port; and
							(B)to provide other
			 assistance with the preparation of the plan required in subsection (a).
							305.Expansion of
			 commerce security programs
					(a)Customs-Trade
			 Partnership Against Terrorism
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commissioner, in consultation with the Secretary, shall develop a
			 plan to expand the size and scope, including personnel, of the Customs-Trade
			 Partnership Against Terrorism programs along the northern border and southern
			 border, including—
							(A)the Business
			 Anti-Smuggling Coalition;
							(B)the Carrier
			 Initiative Program;
							(C)the Americas
			 Counter Smuggling Initiative;
							(D)the Container
			 Security Initiative;
							(E)the Free and
			 Secure Trade Initiative; and
							(F)other Industry
			 Partnership Programs administered by the Commissioner.
							(2)Southern border
			 demonstration programNot later than 180 days after the date of
			 enactment of this Act, the Commissioner shall implement, on a demonstration
			 basis, at least 1 Customs–Trade Partnership Against Terrorism program along the
			 southern border, which has been successfully implemented along the northern
			 border.
						(b)Maquiladora
			 Demonstration ProgramNot later than 180 days after the date of
			 enactment of this Act, the Commissioner shall establish a demonstration program
			 to develop a cooperative trade security system to improve supply chain
			 security.
					306.Port of entry
			 technology demonstration program
					(a)EstablishmentThe
			 Secretary shall carry out a technology demonstration program to—
						(1)test and evaluate
			 new port of entry technologies;
						(2)refine port of
			 entry technologies and operational concepts; and
						(3)train personnel
			 under realistic conditions.
						(b)Technology and
			 facilities
						(1)Technology
			 testingUnder the technology demonstration program, the Secretary
			 shall test technologies that enhance port of entry operations, including
			 operations related to—
							(A)inspections;
							(B)communications;
							(C)port
			 tracking;
							(D)identification of
			 persons and cargo;
							(E)sensory
			 devices;
							(F)personal
			 detection;
							(G)decision support;
			 and
							(H)the detection and
			 identification of weapons of mass destruction.
							(2)Development of
			 facilitiesAt a demonstration site selected pursuant to
			 subsection (c)(2), the Secretary shall develop facilities to provide
			 appropriate training to law enforcement personnel who have responsibility for
			 border security, including—
							(A)cross-training
			 among agencies;
							(B)advanced law
			 enforcement training; and
							(C)equipment
			 orientation.
							(c)Demonstration
			 sites
						(1)NumberThe
			 Secretary shall carry out the demonstration program at not less than 3 sites
			 and not more than 5 sites.
						(2)Selection
			 criteriaTo ensure that at least 1 of the facilities selected as
			 a port of entry demonstration site for the demonstration program has the most
			 up-to-date design, contains sufficient space to conduct the demonstration
			 program, has a traffic volume low enough to easily incorporate new technologies
			 without interrupting normal processing activity, and can efficiently carry out
			 demonstration and port of entry operations, at least 1 port of entry selected
			 as a demonstration site shall—
							(A)have been
			 established not more than 15 years before the date of the enactment of this
			 Act;
							(B)consist of not
			 less than 65 acres, with the possibility of expansion to not less than 25
			 adjacent acres; and
							(C)have serviced an
			 average of not more than 50,000 vehicles per month during the 1-year period
			 ending on the date of the enactment of this Act.
							(d)Relationship
			 with other agenciesThe Secretary shall permit personnel from an
			 appropriate Federal or State agency to utilize a demonstration site described
			 in subsection (c) to test technologies that enhance port of entry operations,
			 including technologies described in subparagraphs (A) through (H) of subsection
			 (b)(1).
					(e)Report
						(1)RequirementNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall submit to Congress a report on the activities
			 carried out at each demonstration site under the technology demonstration
			 program established under this section.
						(2)ContentThe
			 report submitted under paragraph (1) shall include an assessment by the
			 Secretary of the feasibility of incorporating any demonstrated technology for
			 use throughout the Bureau of Customs and Border Protection.
						307.Authorization
			 of appropriations
					(a)In
			 generalIn addition to any funds otherwise available, there are
			 authorized to be appropriated—
						(1)such sums as may
			 be necessary for the fiscal years 2007 through 2011 to carry out the provisions
			 of section 303(a);
						(2)to carry out
			 section 303(d)—
							(A)$100,000,000 for
			 each of the fiscal years 2007 through 2011; and
							(B)such sums as may
			 be necessary in any succeeding fiscal year;
							(3)to carry out
			 section 305(a)—
							(A)$30,000,000 for
			 fiscal year 2007, of which $5,000,000 shall be made available to fund the
			 demonstration project established in section 306(a)(2); and
							(B)such sums as may
			 be necessary for the fiscal years 2008 through 2011;
							(4)to carry out
			 section 305(b)—
							(A)$5,000,000 for
			 fiscal year 2007; and
							(B)such sums as may
			 be necessary for the fiscal years 2008 through 2011; and
							(5)to carry out
			 section 306, provided that not more than $10,000,000 may be expended for
			 technology demonstration program activities at any 1 port of entry
			 demonstration site in any fiscal year—
							(A)$50,000,000 for
			 fiscal year 2007; and
							(B)such sums as may
			 be necessary for each of the fiscal years 2008 through 2011.
							(b)International
			 agreementsAmounts authorized to be appropriated under this
			 subtitle may be used for the implementation of projects described in the
			 Declaration on Embracing Technology and Cooperation to Promote the Secure and
			 Efficient Flow of People and Commerce across our Shared Border between the
			 United States and Mexico, agreed to March 22, 2002, Monterrey, Mexico (commonly
			 known as the Border Partnership Action Plan) or the Smart Border Declaration
			 between the United States and Canada, agreed to December 12, 2001, Ottawa,
			 Canada that are consistent with the provisions of this subtitle.
					BAdditional
			 infrastructure elements
				311.Surveillance
			 technologies programs
					(a)Aerial
			 surveillance program
						(1)In
			 generalIn conjunction with the border surveillance plan
			 developed under section 5201 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1701 note), the Secretary,
			 not later than 90 days after the date of enactment of this Act, shall develop
			 and implement a program to fully integrate and utilize aerial surveillance
			 technologies, including unmanned aerial vehicles, to enhance the security of
			 the international border between the United States and Canada and the
			 international border between the United States and Mexico. The goal of the
			 program shall be to ensure continuous monitoring of each mile of each such
			 border.
						(2)Assessment and
			 consultation requirementsIn developing the program under this
			 subsection, the Secretary shall—
							(A)consider current
			 and proposed aerial surveillance technologies;
							(B)assess the
			 feasibility and advisability of utilizing such technologies to address border
			 threats, including an assessment of the technologies considered best suited to
			 address respective threats;
							(C)consult with the
			 Secretary of Defense regarding any technologies or equipment, which the
			 Secretary may deploy along an international border of the United States;
			 and
							(D)consult with the
			 Administrator of the Federal Aviation Administration regarding safety, airspace
			 coordination and regulation, and any other issues necessary for implementation
			 of the program.
							(3)Additional
			 requirements
							(A)In
			 generalThe program developed under this subsection shall include
			 the use of a variety of aerial surveillance technologies in a variety of
			 topographies and areas, including populated and unpopulated areas located on or
			 near an international border of the United States, in order to evaluate, for a
			 range of circumstances—
								(i)the
			 significance of previous experiences with such technologies in border security
			 or critical infrastructure protection;
								(ii)the cost and
			 effectiveness of various technologies for border security, including varying
			 levels of technical complexity; and
								(iii)liability,
			 safety, and privacy concerns relating to the utilization of such technologies
			 for border security.
								(4)Continued use
			 of aerial surveillance technologiesThe Secretary may continue
			 the operation of aerial surveillance technologies while assessing the
			 effectiveness of the utilization of such technologies.
						(5)Report to
			 congressNot later than 180 days after implementing the program
			 under this subsection, the Secretary shall submit a report to Congress
			 regarding the program developed under this subsection. The Secretary shall
			 include in the report a description of the program together with such
			 recommendations as the Secretary finds appropriate for enhancing the
			 program.
						(6)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this subsection.
						(b)Integrated and
			 Automated Surveillance Program
						(1)Requirement for
			 programSubject to the availability of appropriations, the
			 Secretary shall establish a program to procure additional unmanned aerial
			 vehicles, cameras, poles, sensors, satellites, radar coverage, and other
			 technologies necessary to achieve operational control of the international
			 borders of the United States and to establish a security perimeter known as a
			 virtual fence along such international borders to provide a
			 barrier to illegal immigration. Such program shall be known as the Integrated
			 and Automated Surveillance Program.
						(2)Program
			 componentsThe Secretary shall ensure, to the maximum extent
			 feasible, the Integrated and Automated Surveillance Program is carried out in a
			 manner that—
							(A)the technologies
			 utilized in the Program are integrated and function cohesively in an automated
			 fashion, including the integration of motion sensor alerts and cameras, whereby
			 a sensor alert automatically activates a corresponding camera to pan and tilt
			 in the direction of the triggered sensor;
							(B)cameras utilized
			 in the Program do not have to be manually operated;
							(C)such camera views
			 and positions are not fixed;
							(D)surveillance
			 video taken by such cameras can be viewed at multiple designated communications
			 centers;
							(E)a standard
			 process is used to collect, catalog, and report intrusion and response data
			 collected under the Program;
							(F)future remote
			 surveillance technology investments and upgrades for the Program can be
			 integrated with existing systems;
							(G)performance
			 measures are developed and applied that can evaluate whether the Program is
			 providing desired results and increasing response effectiveness in monitoring
			 and detecting illegal intrusions along the international borders of the United
			 States;
							(H)plans are
			 developed under the Program to streamline site selection, site validation, and
			 environmental assessment processes to minimize delays of installing
			 surveillance technology infrastructure;
							(I)standards are
			 developed under the Program to expand the shared use of existing private and
			 governmental structures to install remote surveillance technology
			 infrastructure where possible; and
							(J)standards are
			 developed under the Program to identify and deploy the use of nonpermanent or
			 mobile surveillance platforms that will increase the Secretary’s mobility and
			 ability to identify illegal border intrusions.
							(3)Report to
			 congressNot later than 1 year after the initial implementation
			 of the Integrated and Automated Surveillance Program, the Secretary shall
			 submit to Congress a report regarding the Program. The Secretary shall include
			 in the report a description of the Program together with any recommendation
			 that the Secretary finds appropriate for enhancing the program.
						(4)Evaluation of
			 contractors
							(A)Requirement for
			 standardsThe Secretary shall develop appropriate standards to
			 evaluate the performance of any contractor providing goods or services to carry
			 out the Integrated and Automated Surveillance Program.
							(B)Review by the
			 inspector generalThe Inspector General of the Department shall
			 timely review each new contract related to the Program that has a value of more
			 than $5,000,000, to determine whether such contract fully complies with
			 applicable cost requirements, performance objectives, program milestones, and
			 schedules. The Inspector General shall report the findings of such review to
			 the Secretary in a timely manner. Not later than 30 days after the date the
			 Secretary receives a report of findings from the Inspector General, the
			 Secretary shall submit to the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Homeland Security of the House of
			 Representatives a report of such findings and a description of any the steps
			 that the Secretary has taken or plans to take in response to such
			 findings.
							(5)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this subsection.
						312.Border
			 security on certain Federal land
					(a)DefinitionsIn
			 this section:
						(1)Protected
			 landThe term protected land means land under the
			 jurisdiction of the Secretary concerned.
						(2)Secretary
			 concernedThe term Secretary concerned means—
							(A)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
							(B)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
							(b)Support for
			 border security needs
						(1)In
			 generalTo gain operational control over the international land
			 borders of the United States and to prevent the entry of terrorists, unlawful
			 aliens, narcotics, and other contraband into the United States, the Secretary,
			 in cooperation with the Secretary concerned, shall provide—
							(A)increased Customs
			 and Border Protection personnel to secure protected land along the
			 international land borders of the United States;
							(B)Federal land
			 resource training for Customs and Border Protection agents dedicated to
			 protected land; and
							(C)Unmanned Aerial
			 Vehicles, aerial assets, Remote Video Surveillance camera systems, and sensors
			 on protected land that is directly adjacent to the international land border of
			 the United States, with priority given to units of the National Park
			 System.
							(2)CoordinationIn
			 providing training for Customs and Border Protection agents under paragraph
			 (1)(B), the Secretary shall coordinate with the Secretary concerned to ensure
			 that the training is appropriate to the mission of the National Park Service,
			 the United States Fish and Wildlife Service, the Forest Service, or the
			 relevant agency of the Department of the Interior or the Department of
			 Agriculture to minimize the adverse impact on natural and cultural resources
			 from border protection activities.
						(c)Inventory of
			 costs and activitiesThe Secretary concerned shall develop and
			 submit to the Secretary an inventory of costs incurred by the Secretary
			 concerned relating to illegal border activity, including the cost of equipment,
			 training, recurring maintenance, construction of facilities, restoration of
			 natural and cultural resources, recapitalization of facilities, and
			 operations.
					(d)RecommendationsThe
			 Secretary shall—
						(1)develop joint
			 recommendations with the National Park Service, the United States Fish and
			 Wildlife Service, and the Forest Service for an appropriate cost recovery
			 mechanism relating to items identified in subsection (c); and
						(2)not later than
			 March 31, 2007, submit to the appropriate congressional committees (as defined
			 in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)), including
			 the Subcommittee on National Parks of the Senate and the Subcommittee on
			 National Parks, Recreation and Public Lands of the House of Representatives,
			 the recommendations developed under paragraph (1).
						(e)Border
			 protection strategyThe Secretary, the Secretary of the Interior,
			 and the Secretary of Agriculture shall jointly develop a border protection
			 strategy that supports the border security needs of the United States in the
			 manner that best protects—
						(1)units of the
			 National Park System;
						(2)National Forest
			 System land;
						(3)land under the
			 jurisdiction of the United States Fish and Wildlife Service; and
						(4)other relevant
			 land under the jurisdiction of the Department of the Interior or the Department
			 of Agriculture.
						313.Unmanned
			 aerial vehicles
					(a)Unmanned aerial
			 vehicles and associated infrastructureThe Secretary shall
			 acquire and maintain MQ–9 unmanned aerial vehicles for use on the border,
			 including related equipment such as—
						(1)additional
			 sensors;
						(2)critical
			 spares;
						(3)satellite command
			 and control; and
						(4)other necessary
			 equipment for operational support.
						(b)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out subsection (a)—
							(A)$178,400,000 for
			 fiscal year 2007; and
							(B)$276,000,000 for
			 fiscal year 2008.
							(2)Availability of
			 fundsAmounts appropriated pursuant to paragraph (1) shall remain
			 available until expended.
						
